DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the Applications claims priority to provisional 63/028,816 filed 22 May 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “prediction engine” in claim 18; “information extraction engine” claim 19; and “prediction engine” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 290 (Fig 2).  Paragraph [0032] of the published Specification states “and at 250 sends the supplemental results.”  It appears “250” should be “290.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claims 1, 10 and 16 objected to because of the following informalities:  
Claim 1 recites the limitation "the client viewport" in line 5.  According to the first limitation, the viewport is part of a computing device.  The second limitation states a client selection.  Therefore, support has only been provided for “the viewport.”  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 3 also uses the term “client viewpoint.”
Claim 10 recites the limitation "the client viewport" in line 7.  Support has only been provided for “the viewport.”  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 12 also uses the term “client viewpoint.”
With regards to claim 16, it appears “receiving” should be “receive.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0378861 to Eledath et al (hereafter Eledath).

Referring to claim 1, Eledath teaches a method comprising: 
receiving real-world data [real world scene] at a viewport of a computing device [AR platform devices] (see [0103]; [0104]; [0136]; [0137]; Fig 1; Fig 2; and Fig 27); 
receiving a client selection [user input/interaction] of an item of the real-world data [real world scene] (see [0138] and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).); 
retrieving data relating to the item from storage (see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects virtual elements that represent a portion of the stored knowledge correlated with visual features of the scene.); and 
presenting the data [virtual elements] in the client viewport with at least some of the real-world data [view of the scene] (see [0140] and Fig 3 – At block 326, the system 110 displays the virtual elements selected at block 324 on the view of the scene.).
Referring to claim 2, Eledath teaches the method of claim 1, wherein the computing device comprises a smartphone [smartphone] (see Fig 27; [0044]; and [0100]).
Referring to claim 3, Eledath teaches the method of claim 1, further comprising: 
receiving an additional client selection [user input/interaction] of an additional item of the real-world data [real world scene] after presenting the data in the client viewport [loop 310 indicates portions of the method that may repeated iteratively and/or concurrently, for example if there are multiple rounds of dialog/interaction between the person 104 and the platform 132, or with respect to the dynamic scene understanding regarding different visual features of the real world scene.] (see [0136]; [0138]; and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).);
retrieving supplemental data relating to the additional item from storage (see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects 
presenting the supplemental data [virtual element] in the client viewport with at least some of the data and at least some of the real-world data [view of the scene] (see [0139]; [0140] and Fig 3 – At block 326, the system 110 displays the virtual elements selected at block 324 on the view of the scene.).
Referring to claim 7, Eledath teaches the method of claim 1, wherein the viewport is associated with an augmented reality application (see Fig 27; [0027]; and [0036]).
Referring to claim 8, Eledath teaches the method of claim 1, wherein the real-world data is live real-world data [real world scene] in real-time [real time] (see [0040]; [0047]; and [0137]).
Referring to claim 9, Eledath teaches the method of claim 1, wherein the client selection is a query in the viewport (see [0139] and Fig 3 – At block 316, the system 110 determines what to do in response to the user interaction interpreted at block 314 and the visual scene interpreted at block 312. In block 318, the system may build and execute a query based on the user intent and semantic elements extracted from the scene.).
Referring to claim 10, Eledath teaches a system comprising: 
a datastore comprising data relating to items in a real-world (see [0038]; [0094]; [0095]; Fig 1, item 106); and 
a computing device [computing system 110] (see Fig 1, item 110) configured to:
receive real-world data [real world scene] at a viewport [screen of AR platform devices] (see [0103]; [0104]; [0136]; [0137]; Fig 1; Fig 2; and Fig 27); 
receive a client selection [user input/interaction] of an item of the real-world data [real world scene] (see [0138] and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).); 
retrieve data relating to the item from storage (see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects virtual elements that represent a portion of the stored knowledge correlated with visual features of the scene.); and 
present the data [virtual elements] to the client viewport with at least some of the real-world data [view of the scene] (see [0140] and Fig 3 – At block 326, the system 110 displays the virtual elements selected at block 324 on the view of the scene.).
Referring to claim 11, Eledath teaches the system of claim 10, wherein the viewport is comprised within a smartphone [smartphone] (see Fig 27; [0044]; and [0100]).
Referring to claim 12, Eledath teaches the system of claim 10, wherein the computing device is further configured to: 
receive an additional client selection [user input/interaction] of an additional item of the real-world data [real world scene] after presenting the data in the client viewport [loop 310 indicates portions of the method that may repeated iteratively and/or concurrently, for example if there are multiple rounds of dialog/interaction between the person 104 and the platform 132, or with respect to the dynamic scene understanding regarding different visual features of the real world scene.] (see [0136]; [0138]; and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).);
retrieve supplemental data relating to the additional item from storage (see [0037]; [0038]; [0095]; [0139]; [0140]; and Fig 3 – At block 324, the system selects virtual elements that represent a portion of the stored knowledge correlated with visual features of the scene.); and 
present the supplemental data [virtual element] in the client viewport with at least some of the data and at least some of the real-world data [view of the scene] (see .
Referring to claim 15, Eledath teaches the system of claim 10, wherein retrieving the data comprises retrieving the data using an information extraction engine or from a back-end server [data storage 458] (see [0144] – data storage 458 with stored knowledge 428B is located on the server).
Referring to claim 16, Eledath teaches the system of claim 10, further comprising an augmented reality application configured to receiving the client selection and present the data (see Fig 3; Fig 27; [0027]; [0036]; [0139]; and [0140]).
Referring to claim 17, Eledath teaches the system of claim 10, wherein the real-world data is live real-world data [real world scene] in real-time [real time] (see [0040]; [0047]; and [0137]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0378861 to Eledath et al (hereafter Eledath) as applied to claims 3 and 12 above, and further in view of US PGPub 2019/0026635 to Wang et al (hereafter Wang).
Referring to claims 4 and 13, while Eledath teaches the concept of a cloud (see [0117] and [0149]), Eledath fails to explicitly disclose the further limitation of wherein retrieving the supplemental data comprises performing data fusion against cloud-based datastores.  Wang teaches the retrieval of data, including the further limitation wherein retrieving the data comprises performing data fusion against cloud-based datastores (see [0059] and [0060]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of data fusion against a cloud as taught by Wang to retrieve the data of Eledath.  One would have been motivated to do so since in order to efficiently retrieve data (Eledath: see [0005] and [0006]).

Claims 5, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0378861 to Eledath et al (hereafter Eledath) as applied to claims 1 and 10 above, and further in view of US PGPub 2015/0127599 to Schiebeler (hereafter Schiebeler).

Referring to claim 5, while Eledath teaches the concept of a cache (see [0055] and [0075]), Eledath fails to explicitly teach the further limitation wherein retrieving the data comprises retrieving result-sets from a middleware cache.  Schiebeler teaches the retrieval of data using a query, including the further limitation wherein retrieving the data comprises retrieving result-sets from a middleware cache (see [0020] and Fig 3, steps 304-312 - The stateless cache may be integrated with middleware in a system.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of a middleware cache as taught by Schiebeler to retrieve the data of Eledath.  One would have been motivated to do so since the concept of a cache allows for data to quickly and efficiently be accessed instead of having to directly access a content server (Schiebeler: see [0003]).
Referring to claim 6, the combination of Eledath and Schiebeler (hereafter Eledath/Schiebeler) teaches the method of claim 5, further comprising in case of a cache miss, then retrieving the data using an information extraction engine or from a back-end server (see [0016]; [0017]; and Fig 3, steps 304 and 314-318 – The steps performed in response to the data not existing in the cache.).
Referring to claim 14, while Eledath teaches retrieving result-sets from a cache using a prediction engine [DIA reasoning subsystem] (see [0055] and [0075]), Eledath 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of a middleware cache as taught by Schiebeler to retrieve the data of Eledath.  One would have been motivated to do so since the concept of a cache allows for data to quickly and efficiently be accessed instead of having to directly access a content server (Schiebeler: see [0003]).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2021/0160337 to Chandrasekaran et al (hereafter Eledath) in view of US PGPub 2016/0378861 to Eledath et al (hereafter Eledath).
Referring to claim 18, Chandrasekaran discloses a system comprising: 
a middleware cache [cache 118 located on middle-tier server] (see Fig 1 and [0026]); 
a cache manager [cache router 116] (see Fig 1); and 
a prediction engine [middle-tier server 108] configured to receive a query from a client [client request], wherein the query [client request], and configured to send the query to the cache manager for retrieval of a data result for the query from the middleware cache (see Fig 1 and [0026] – A cache router may include a process that receives requests from client devices and determines whether a data object is already available in the cache.).
While Chandrasekaran states that the embodiments may include client devices for augmented reality and may include an application/configuration that operates specifically on the devices (see [0031]), Chandrasekaren fails to explicitly teach the client running an augmented reality application, wherein the query pertains to an item in a real-world.  Eledath teaches the limitation receive a query from a client running an augmented reality application, wherein the query pertains to an item in a real-world [real world scene] (see [0336]; [0037]; [0138]; [0139]; and Fig 3 – The operations at block 314 may be initiated in response to the system detecting a new user interaction, such as a gesture or speech. For example, the user input may include a verbal request, such as “who is the person in the red jacket,” or movement of the user with respect to a part of the real world scene (e.g., pointing to an object).  At block 316, the system 110 determines what to do in response to the user interaction interpreted at block 314 and the visual scene interpreted at block 312. In block 318, the system may build and execute a query based on the user intent and semantic elements extracted from the scene.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize the caching system of Chandrasekaran with the retrieval of data in the augmented reality system of Eledath.  One would have been motivated to do so since Chandrasekaran states that the embodiments may include client devices for 
Referring to claim 19, the combination of Chandrasekaran and Eledath (hereafter Chandrasekaran/Eledath) discloses the system of claim 18, further comprising an information extraction engine configured to retrieve the data result for the query in case of a cache miss (Chandrasekaran: see [0026] – cache router is also performing this function).
Referring to claim 20, Chandrasekaran/Eledath discloses the system of claim 18, further comprising a back-end server configured to retrieve the data result for the query in case of a cache miss (Chandrasekaran : see [0026] and [0027] – The data source 120 may be located in a separate facility and/or server.).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167